Exhibit 10.3

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT, dated as of September 26, 2013 (this “Agreement”),
between Igloo Holdings Corporation, a Delaware (the “Company”), and the
individual named on the signature page hereto (the “Executive”).

WHEREAS, the Executive desires to subscribe for and acquire from the Company,
and the Company desires to issue and sell to the Executive shares of Company
common stock, par value $0.01 per share (the “Company Common Stock”) upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions as
hereinafter set forth, the parties hereto do hereby agree as follows:

 

I SUBSCRIPTION.

1.1. Purchase of Company Common Stock. Pursuant to the terms and subject to the
conditions set forth in this Agreement, the Executive hereby subscribes for and
agrees to acquire, and the Company agrees to issue and sell to the Executive, on
or promptly following the date hereof, the number of shares of Company Common
Stock set forth on the signature page hereto (the “Executive Shares”), at a
purchase price of $1.16 per share of Company Common Stock, for total Executive
Share consideration (the “Total Consideration”) comprised of (i) the aggregate
cash amount (the “Total Cash Amount”) set forth on the signature page hereto and
(ii) a promissory note, dated the date hereof and in the form set forth as
Exhibit A hereto (the “Promissory Note”), from the Executive to the Company in
an aggregate principal amount set forth on the signature page hereto (the “Total
Promissory Note Amount”). In connection with the purchase of the Executive
Shares, the Executive agrees to deliver the Total Cash Amount and the Promissory
Note to the Company.

1.2. Execution of Shareholders Agreement. Concurrently with the execution and
delivery of this Agreement, the Executive agrees to execute that certain
Shareholders Agreement dated as of the July 29, 2010, by and among the Company,
certain of its investors, Interactive Data Corporation, and Igloo Intermediate
Corporation, as the same may be amended and/or restated from time to time (the
“Shareholders Agreement”).

1.3. Legends. Each outstanding certificate representing Executive Shares shall
bear legends reading substantially as set forth in Section 2.1(b) of the
Shareholders Agreement.

1.4. Representations and Warranties of the Company. The Company represents and
warrants to the Executive that:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Delaware and has all requisite corporate
power and authority to execute and deliver this Agreement and the agreements
contemplated hereby and to perform its obligations hereunder and thereunder. The
execution and delivery by the Company of this Agreement and the agreements
contemplated hereby, the performance by the Company of its obligations hereunder
and



--------------------------------------------------------------------------------

thereunder, and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action.
This Agreement has been duly executed and delivered by the Company and, assuming
the due execution and delivery thereof by the Executive, constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and by the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or in law).

(b) The execution, delivery and performance by the Company of this Agreement and
the agreements contemplated hereby and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not, with or
without the giving of notice or the passage of time or both, (i) violate the
provisions of any law, rule or regulation applicable to the Company or its
properties or assets; (ii) violate the provisions of the certificate of
incorporation or bylaws of the Company, as amended to date; or (iii) violate any
judgment, decree, order or award of any court, governmental or
quasi-governmental agency or arbitrator applicable to the Company or its
properties or assets.

(c) No consent, approval, exemption or authorization is required to be obtained
from, no notice is required to be given to and no filing is required to be made
with any third party (including, without limitation, governmental and
quasi-governmental agencies, authorities and instrumentalities of competent
jurisdiction) by the Company, in order (x) for this Agreement to constitute a
legal, valid and binding obligation of the Company or (y) to authorize or permit
the consummation by the Company of the issuance of the Executive Shares.

(d) The Executive Shares, when issued and delivered in accordance with the terms
hereof and upon receipt of payment required to be made hereunder, will be duly
authorized, validly issued, fully paid and nonassessable and free and clear of
any mortgage, pledge, security interest, claim, encumbrance, lien or charge of
any kind, except as may be otherwise set forth in the Shareholders Agreement.

1.5. Representations and Warranties of the Executive. The Executive represents
and warrants to the Company that:

(a) He or she is competent to, and has sufficient capacity to, execute and
deliver this Agreement, the Promissory Note and the other agreements
contemplated hereby and to perform his or her obligations hereunder and
thereunder. This Agreement, the Promissory Note and the other agreements
contemplated hereby have been duly executed and delivered by the Executive and
the Promissory Note, the other agreements contemplated hereby and, assuming the
due authorization, execution and delivery of this Agreement by the Company, this
Agreement constitute the valid and binding obligations of the Executive,
enforceable against the Executive in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

2



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Executive of this Agreement,
the Promissory Note and the other agreements contemplated hereby and the
consummation by the Executive of the transactions contemplated hereby and
thereby does not and will not, with or without the giving of notice or the
passage of time or both, (i) violate the provisions of any law, rule or
regulation applicable to the Executive or his or her properties or assets;
(ii) violate any judgment, decree, order or award of any court, governmental or
quasi-governmental agency or arbitrator applicable to the Executive or his or
her properties or assets; or (iii) result in any breach of any terms or
conditions, or constitute a default under, any contract, agreement or instrument
to which the Executive is a party or by which the Executive or his or her
properties or assets are bound.

(c) The Executive has been advised by the Company and understands that (i) the
offer and sale of the Company Common Stock has not been registered under the
Securities Act or the laws of any state or any other securities laws; (ii) the
Company Common Stock must be held indefinitely and the Executive must continue
to bear the economic risk of the investment in the Company Common Stock unless
the offer and sale of such Company Common Stock are subsequently registered
under the Securities Act and all applicable state securities laws or an
exemption from such registration is available; (iii) there is no established
market for the Company Common Stock and it is not anticipated that there will be
any public market for the Company Common Stock in the foreseeable future; and
(iv) a notation shall be made in the appropriate records of the Company
indicating that the Company Common Stock are subject to restrictions on transfer
and, if the Company should at some time in the future engage the services of a
securities transfer agent, appropriate stop-transfer instructions will be issued
to such transfer agent with respect to the Company Common Stock.

(d) The Executive is not married, or, if the Executive is married, the spouse of
such Executive has executed and delivered to the Company the Spousal Consent in
the form attached hereto as Exhibit B.

(e) The Executive’s financial situation is such that the Executive can afford to
bear the economic risk of holding the Company Common Stock for an indefinite
period of time, has adequate means for providing for the Executive’s current
needs and personal contingencies, and can afford to suffer a complete loss of
the Executive’s investment in the Company Common Stock.

(f) The Executive’s knowledge and experience in financial and business matters
is such that the Executive is capable of evaluating the merits and risks of the
investment in the Company Common Stock.

(g) The Executive understands that the Company Common Stock are a speculative
investment which involves a high degree of risk of loss of the Executive’s
investment therein, there are substantial restrictions on the transferability of
the

 

3



--------------------------------------------------------------------------------

Company Common Stock and, on the date hereof and for an indefinite period
following the date hereof, there will be no public market for the Company Common
Stock and, accordingly, it may not be possible for the Executive to liquidate
the Executive’s investment in case of emergency, if at all.

(h) The Executive is acquiring the securities of the Company for his, her or its
own account and not with a view to, or for sale in connection with, any
distribution of securities.

(i) The Executive has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its subsidiaries, the Company’s
organizational documents, the Shareholders Agreement and the terms and
conditions of the purchase of the Company Common Stock and to obtain any
additional information which the Executive deems necessary.

(j) All information the Executive has provided to the Company and the Company’s
representatives concerning the Executive and the Executive’s financial position
is complete and correct in all material respects as of the date of this
Agreement.

1.6. Repurchase Rights. Solely with respect to the Repurchase Rights (as defined
in the Igloo Holdings Corporation 2010 Stock Incentive Plan, as amended from
time to time (the “Plan”)), the Executive Shares shall be deemed to have been
acquired pursuant to the Plan and shall be subject to Section 9 of the Plan;
provided, however, that (i) for purposes of Section 9 of the Plan, a Termination
(as defined in the Plan) for Good Reason (as defined in the Executive’s
Employment Agreement with Interactive Data Corporation, dated September 12, 2013
(the “Employment Agreement”)) shall be treated as a Termination by the Employer
(as defined in the Plan) without Cause (as defined in the Employment Agreement),
and (ii) such Repurchase Right shall expire on the earliest to occur of the
expiration of the Repurchase Right Exercise Period and a Change in Control (as
defined in the Plan).

1.7. Material Breach Event. In the event a Material Breach Event (as defined
below) occurs, at any time thereafter upon delivery of written notice by the
Company, (i) the Executive shall be obligated to deliver promptly (and, in any
event, no later than five (5) business days after delivery of such notice) to
the Company in immediately available funds to an account designated by the
Company in such notice the excess, if any, of (x) the aggregate gross proceeds
previously received by the Executive (or his transferee) from the Company or any
other Person or Group (as defined in the Plan) in connection with the transfer
by the Executive or any transferees of any Executive Shares prior to the date of
such Material Breach Event over (y) the original purchase price paid by the
Executive for such Executive Shares, and (ii) the Company shall have the right,
at any time thereafter, to repurchase the Executive Shares at a price per share
equal to the lesser of (x) the original purchase price paid by the Executive for
such Executive Shares (adjusted to reflect any events described in Section 11 of
the Plan, including any dividends or distributions received by Executive in
respect of such Executive Shares) and (y) the Fair Market Value on the date that
the Company exercises its repurchase right pursuant to this clause (ii). The
Company may assign its repurchase right pursuant to clause (ii) of the previous
sentence to the Sponsors in accordance with Section 9(e) of the Plan. For
purposes of this Agreement, the term “Material Breach Event” shall mean the
Executive’s material breach of the Non-Interference Agreement (as defined in the
Employment Agreement).

 

4



--------------------------------------------------------------------------------

II MISCELLANEOUS.

2.1. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or three days after being deposited
in the mail, postage prepaid, or, in the case of facsimile, when received,
addressed as follows to the Company and the Executive, or to such other address
as may be hereafter notified by the parties hereto:

(a) If to the Company, to it at the following address:

c/o Interactive Data Corporation

2 Crosby Drive

Bedford, Massachusetts 01730-1402

Attn:    Chief Financial Officer

Telephone: (781) 687-8500

Fax: (781) 687-8005

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn:    David E. Rubinsky

Telephone: (212) 455-2493

Fax: (212) 455-2502

(b) If to the Executive, to him or her at his or her address or facsimile number
set forth on the signature page hereto.

2.2. Governing Law and Jurisdiction. THE VALIDITY, INTERPRETATION, CONSTRUCTION,
AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE
OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR DELAWARE,
TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN DELAWARE,
BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE
APPELLATE COURTS. BY EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY TO THIS AGREEMENT

 

5



--------------------------------------------------------------------------------

ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

2.3. Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors.

2.4. Limitation on Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the other party hereto. Any
assignment or delegation in derogation of this provision shall be null and void.

2.5. Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

2.6. Interpretation. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of the authorship of
any provision of this Agreement.

2.7. Survival. The representations and warranties contained herein will survive
the transactions contemplated by this Agreement.

2.8. Amendments and Waivers. No amendment, modification or supplement to the
Agreement shall be enforced against any party unless such amendment,
modification or supplement is in writing and signed by the Company and the
Executive. Any waiver by any party of any term of this Agreement shall not
operate as or be construed to be a waiver of any other term of this Agreement.
Any waiver must be in writing and signed by the party charged therewith.

2.9. Integration. This Agreement, the Shareholders Agreement and the documents
referred to herein and therein or delivered pursuant hereto or thereto contain
the entire understanding of the parties with respect to the subject matter
hereof. There are no agreements, representations, warranties, covenants or
undertakings with respect to the subject matter hereof and thereof other than
those expressly set forth herein and therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to this
subject matter. There are no third party beneficiaries having rights under or
with respect to this Agreement.

2.10. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof.

2.11. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in addition to any other
remedy to which they are entitled at law or in equity.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

IGLOO HOLDINGS CORPORATION By:  

/s/ Vincent A. Chippari

  Name:   Vincent A. Chippari   Title:   Treasurer



--------------------------------------------------------------------------------

PARTICIPANT:

/s/ Stephen Daffron

Name:   Stephen Daffron Address:  

 

 

 

Telephone:  

 

Fax:  

 

 

Total Consideration:  

$9,999,999.24

 

Total Cash Amount:  

$4,999,999.24

 

Total Promissory Note Amount:  

$5,000,000.00

 

Purchased Shares:  

8,620,689



--------------------------------------------------------------------------------

Exhibit A

Promissory Note



--------------------------------------------------------------------------------

Exhibit B

Form of Spousal Consent

SPOUSAL CONSENT

In consideration of the execution of that certain Subscription Agreement, dated
as of September 26, 2013 (the “Agreement”), by and between Igloo Holdings
Corporation, a Delaware corporation, and Stephen Daffron (“Executive”), I, Linda
Ann (Baran) Daffron, the spouse of Executive, have read and approve of the
provisions of the Agreement, the Promissory Note, and the Shareholders Agreement
and do hereby join with my spouse in executing the Agreement and agree to be
bound by and accept the provisions of the Agreement, and the Shareholders
Agreement in lieu of all other interests I may have in the shares and securities
subject thereto, whether the interest may be community property or otherwise.

 

Dated as of September 26, 2013    

/s/ Linda Ann Daffron

    Name:   Linda Ann (Baran) Daffron